DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velazquez (US 2016/0222880 A1) hereinafter Velazquez.
Claim 1:
Velazquez discloses an apparatus comprising: a piston head (70) configured to be disposed inside of a cylinder (50) of an engine (Para. 0035); a connecting rod device (20) coupled to the piston head and extending therefrom (Para. 0044), the connecting rod device including: a variable-length connecting rod (6) including a female component (130) with a hollow body (Para. 0045) and a male component (120) movably disposed at least partially inside of the female component, the male component configured to be coupled to a crankshaft (150) of the engine, and a connecting rod magnet movably coupled to the female component (Para. 0045); and a piston coupling mechanism (90) disposed at least partially inside of the piston head (70) to couple the connecting rod device to the piston head, wherein the connecting rod device is configured to transition between a coupled state, in which the male component is held in unison with the female component, and a de-coupled state, in which the connecting rod magnet moves in response to a magnetic field proximate to the cylinder causing a release of the male component, allowing the male component to move independent of the female component along an axis of the connecting rod (Paras. 0045, 0052-0053).
Claim 10:
Velazquez, as shown in the rejection above, discloses all the limitations of claim 1.
Velazquez also discloses wherein the connecting rod magnet is configured to move along the axis of the connecting rod in response to the magnetic field (Para. 0045).
Claim 11:
Velazquez, as shown in the rejection above, discloses all the limitations of claim 1.
Velazquez also discloses wherein the connecting rod magnet is configured to move in a first direction in response to the magnetic field and in a second, opposite direction in response to deactivation of the magnetic field (Paras. 0045, 0052-0053).
Claim 12:
Velazquez, as shown in the rejection above, discloses all the limitations of claim 1.
Velazquez also discloses wherein, when the connecting rod device is in the de- coupled state, the male component is configured to move independent of the female component due to rotation of the crankshaft (Paras. 0045, 0052-0053).
Claim 13:
Velazquez, as shown in the rejection above, discloses all the limitations of claim 1.
Velazquez also discloses wherein the female component is positionally fixed with respect to the connecting rod device (130).
It should be noted that the female component is fixed relative to the crank shaft connection and thus considered fixed relative to the connecting rod device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Velazquez as applied to claim 1 above, and further in view of Schulz (DE 102007040699 A1) hereinafter Schulz.
Claim 15:
Velazquez, as shown in the rejection above, discloses all the limitations of claim 1.
Velazquez doesn’t explicitly disclose wherein the magnetic field is generated when a current passes through a solenoid wrapped around the cylinder.
Schulz discloses wherein the magnetic field is generated when a current passes through a solenoid wrapped around the cylinder (17, 18, 20; Para. 0025-0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Velazquez and Schulz to provide a means for moving the solenoid to adjust the length of the connecting rod.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT PHILIP LIETHEN/Examiner, Art Unit 3747